internal_revenue_service number release date index number ---------------------------------- ----------------------------- -------------------------------------------------- ------------- ------------------------------------ department of the treasury washington dc person to contact ------------------------ ------------- telephone number --------------------- refer reply to cc psi b05 - plr-161528-02 date october legend ------------------------------ ------------------------------------------------ ----------------------------- -------------------------- --------------------------- -------------------------- -------------------------------- -------------------------- ------------------------------------------ ----------------------------------- ----------------------------- -------------------------- ------------- ------------- --------------------------------------------------- -------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- ------------------------ ------------------ ----- ----------- taxpayer parent generator state a state b city commission docket number date b c dear ------------- this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling concerning whether the transfer of an intertie by generator to taxpayer will be a nonshareholder contribution_to_capital excludable from income under ' a of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is an investor-owned utility organized under the laws of state a that supplies electricity to customers throughout state a taxpayer is subject_to regulation by the federal energy regulatory commission ferc and the commission taxpayer is a member of the parent affiliated_group_of_corporations parent is a global energy company that is engaged through various subsidiaries in electricity generation distribution and trading and related_services parent owns manages or has an interest in power plants in the united_states and abroad and serves as a holding_company for utilities in various states parent files a consolidated federal_income_tax return for all members of the affiliated_group including taxpayer the affiliated_group reports its income using a calendar tax_year and the accrual_method of accounting generator a state b limited_liability_company intends to own and operate a b- mw electric generating facility located in city facility the facility is located adjacent to taxpayer s electric power transmission grid and will be interconnected with this grid pursuant to docket number the facility is expected to have a useful economic life of to years taxpayer and generator entered into an interconnection agreement dated date interconnection agreement whereby taxpayer and generator agreed to interconnect the facility to taxpayer s transmission system taxpayer and generator intend that the interconnection agreement will remain effective for as long as generator continues its commercial operations unless both parties mutually agree to an earlier termination_date taxpayer and generator intend and expect that the interconnection agreement will last at least ten years in order to facilitate the interconnection with taxpayer s transmission grid generator has made substantial cash payments to taxpayer to cover the costs of equipment required for interconnection including new connecting and transmission facilities and modifications upgrades or relocations of taxpayer s existing transmission network the components of this interconnection that are classified by ferc as adirect assignment facilities are the focus of this ruling_request intertie the intertie will be a dual-use intertie which will be capable of also transmitting power from taxpayer to generator meters are in place to track usage and billing however generator will take power from taxpayer only when the generating plant is down for maintenance or is otherwise off-line it is projected by generator that no more than percent of the total projected power flows over the intertie will flow to the facility during the ten taxable years of the taxpayer beginning with the taxable_year in which the interconnection is placed_in_service ownership of all electricity wheeled by generator will pass prior to its transmission on taxpayer s transmission grid either to a power consumer or an intermediary including an affiliated intermediary in order to accomplish this transfer title to wheeled electricity will pass at the busbar on the generator s side of the intertie with taxpayer although taxpayer has yet to determine a final cost estimate the costs charged to generator for completion of the intertie are estimated to be dollar_figurec taxpayer will not include the cost of the intertie in its rate base generator represents that the costs of the intertie contributed to taxpayer by generator will be capitalized by generator as an intangible asset and recovered using a straight_line method over a useful_life of years rulings requested taxpayer requests the service to rule that the transfer of the intertie by generator to taxpayer is not a contribution_in_aid_of_construction ciac under ' b and is excludable from taxpayer s gross_income as a nonshareholder contribution_to_capital under ' a in addition taxpayer also requests a ruling that payments made or to be made by generator to taxpayer pursuant to the interconnection agreement for network upgrades which include those items identified in the interconnection agreement as optional system upgrades represent indebtedness for federal_income_tax purposes and are not includable in taxpayer’s gross_income under sec_61 upon receipt of such payments as discussed with you on date the service is declining to issue a ruling on this request law and analysis sec_61 and ' of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by ' a of the tax_reform_act_of_1986 the act and ' a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term acontribution to the capital of the taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that ' also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to ' indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_52_irb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of the public_utilities regulatory policies act of purpa the amendment of ' b by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess conference_report in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to ' b render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of an intertie by a qualifying_facility an intertie may include new connecting and transmission facilities or modifications upgrades or relocations of a utility s existing transmission network the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years notice_88_129 also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recovered using the straight-line method over a useful_life of years in the instant case the transfer of the intertie is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the facility is a stand-alone generator as contemplated under notice_2001_82 generator and taxpayer have entered into a long-term interconnection agreement the intertie will be used in connection with the transmission of electricity for sale to third parties wheeling the cost of the intertie will not be included in taxpayer s rate base the intertie is a dual-use intertie however it is projected that during the first ten taxable years of the facility no more than percent of the projected total power flows over the intertie will flow to generator it is represented that generator will not own the electricity prior to its transmission on taxpayer s transmission grid and the cost of the intertie will be capitalized by generator as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the transfer of the intertie by generator to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution qualifies as a contribution_to_capital under ' a the legislative_history of ' provides in part as follows this ' in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect chicago burlington quincy railroad co u s pincite the transfer of the intertie by generator to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the intertie will become a permanent part of taxpayer s working_capital structure second the intertie is not compensation_for a specific quantifiable service provided by taxpayer third the proposed transfer of the intertie was subject_to negotiations between generator and taxpayer consequently it was bargained for fourth the intertie will foreseeably benefit taxpayer in an amount commensurate with its value for the reasons stated above regarding the benefits that taxpayer will derive from the more efficient operation of the grid in this area fifth the intertie will be employed in or contribute to the production of additional income to taxpayer and consequently the value of the intertie will be assured in that respect therefore taxpayer s receipt from generator of the intertie is a contribution_to_capital under ' a accordingly based solely on the foregoing analysis and the representations made by taxpayer and transferor we rule that the transfer of the intertie by generator to taxpayer is not a ciac under ' b and is excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under ' a except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to whether taxpayer s representation that less than percent of the total projected power flows over the intertie from taxpayer to generator is a reasonable projection for purposes of the percent test in notice_88_129 in addition no opinion is plr-161528-02 expressed or implied as to whether payments by generator to taxpayer represent indebtedness of taxpayer for federal_income_tax purposes in accordance with the power_of_attorney on file with this request we are sending a copy of this letter_ruling to taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
